
	
		One Hundred Twelfth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. CON. RES. 64
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 19, 2012
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol for the lying in state of the remains of the late Honorable Daniel K.
		  Inouye.
	
	
		That in recognition of the long and
			 distinguished service rendered to the Nation by Daniel K. Inouye, a Senator
			 from the State of Hawaii and formerly a Representative from that State, his
			 remains be permitted to lie in state in the rotunda of the Capitol on December
			 20, 2012, and the Architect of the Capitol, under the direction of the Speaker
			 of the House of Representatives and the President pro tempore of the Senate,
			 shall take all necessary steps for the accomplishment of that purpose.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
